DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
In view of the amendments and applicant's remarks filed on 09/15/2022 pages 8-9 have been considered and are persuasive thereby claim and drawing objections are hereby withdrawn.

Response to Arguments
Applicant's amendment to claim 1 filed 09/15/2022 has been considered as allowable subject matter of claim 5, for example third and fourth collection objective have been incorporated in claim 1. Examiner appreciate applicant’s incorporation of claim 5 into claim 1.
However, it is respectfully pointed out that the claim 1 does not address “a first collection objective” and more specifically “a second collection objective”. 
It was agreed upon in an interview held on 10/03/22 that applicant’s representative Mr. Cordray to further amend claim 1 to addressed above issues, however these issues has not been addressed yet.
Examiner made several attempted to contact Mr. Cordray including leaving left voice messages, however no response received yet. As a result examiner maintaining the rejection of 07/21/2022.
 		
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Truong (US PUB 2019/0064493; herein after “Truong”).

    PNG
    media_image1.png
    804
    734
    media_image1.png
    Greyscale

	Regarding claim 1, Truong teaches an apparatus (an endoscopic implementation of SVI-LFD imaging techniques, FIG. 3C-3E) comprising: an illumination objective (320) configured to direct an illumination light sheet (321) along an illumination axis into a sample (126, FIG. 1); and a collection objective (330) configured to receive light from an imaging plane of the sample along a collection axis (335), wherein the illumination axis and the collection axis are non-orthogonal to each other (e.g., the optical geometry shown in FIG. 3C (above) can be adjusted to arrange the two objective lenses 320, 330 at an angle theta θ that is less than 90° (non-orthogonal), see paragraph 45).

Regarding claim 2, Truong as set forth in claim 1 above further teaches a second collection objective configured to receive light from the imaging plane of the sample along a second collection axis, wherein the second collection axis is approximately orthogonal to the illumination axis (e.g., the optical geometry can be adjusted to include a miniature prism (as a second collection objective) to turn the illumination light 321 by an angle of 90° in order to arrange the illumination light path and detection light path orthogonally to each other, see paragraph 45).
	
Regarding claim 3, Truong as set forth in claim 2 above further teaches illumination optics configured to generate the illumination light sheet, wherein the illumination optics are adjustable between settings based on the collection objective and the second collection objective (e.g., the optical geometry can be adjusted to include a miniature prism (as the second collection objective) to turn the illumination light 321 by an angle of 90° in order to arrange the illumination light path and detection light path orthogonally to each other, see paragraph 45).

	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Truong (US PUB 2019/0064493; herein after “Truong”).	

Regarding claim 2, Truong teaches a second collection objective configured to receive light from the imaging plane of the sample along a second collection axis, wherein the second collection axis is approximately orthogonal to the illumination axis (e.g., the optical geometry can be adjusted to include a miniature prism (as a second collection objective) to turn the illumination light 321 by an angle of 90° in order to arrange the illumination light path and detection light path orthogonally to each other, see paragraph 45, FIG. 3C).	
Truong discloses the claimed invention except for explicit teaching of a second collection objective to receive light from the sample along a second collection axis. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a miniature prism as a second collection objective to arrange the illumination light path and detection light path orthogonally to each other, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
	
Regarding claim 3, Truong as set forth in claim 2 above further teaches illumination optics configured to generate the illumination light sheet, wherein the illumination optics are adjustable between settings based on the collection objective and the second collection objective (e.g., the optical geometry can be adjusted to include a miniature prism (as the second collection objective) to turn the illumination light 321 by an angle of 90° in order to arrange the illumination light path and detection light path orthogonally to each other, see paragraph 45).
Truong discloses the claimed invention except for explicit teaching of the illumination optics are adjustable between settings based on the collection objective and the second collection objective. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the optical geometry can be adjusted to include a miniature prism (as the second collection objective) to turn the illumination light 321 by an angle of 90°, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 4, Truong as set forth in claim 2 above further teaches the collection objective has a first numerical aperture (NA) and wherein the second collection objective has a second NA which is lower than the first NA (i.e., The scanning approach can implement SVI with non-linear excitation using multiple optical configurations (such as NA)…To enhance the coverage and reduce the photo-induced biological damage often associated with high light intensities, low-numerical-aperture (for the objective lens 260) focused excitation beams can be used, as shown in FIG. 2C, see paragraph 42).
Truong discloses the claimed invention except for explicit teaching of the second collection objective has a second NA which is lower than the first NA of the first collection objective. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a lower NA for the detection objective lens 260 in order to reduce the photo-induced biological damage. 
Further, it has been held that the provision of adjustability, where needed such as a lower NA for a detection objective lens, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Claims 6-7, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Truong (US PUB 2019/0064493; herein after “Truong”) in view of SIEBENMORGEN (US PUB 2020/0012084; herein after “SIEBENMORGEN”).	
	Regarding claim 6, Truong fails to teach an immersion fluid, wherein the illumination objective is not in contact with the immersion fluid, and wherein at least a portion of the collection objective is in contact with the immersion fluid.
	However, in a related field of endeavor SIEBENMORGEN teaches the arrangement 1 according to the invention, the transition element 10 is embodied in the form of an immersion chamber 10.3 (FIG. 5), The objectives 2, 3 are embodied as immersion objectives (see paragraph 68). The illumination objective 2 and the detection objective 3 are each adjustable in a controlled fashion along the first optical axis A1 and along the second optical axis A2 (see paragraph 50, FIG. 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Truong such that a detection objective 3 are embodied as immersion objectives as shown in FIG. 5 where an illumination objective 2 may be not in contact with immersion fluid as shown in FIG. 2-3 as taught by SIEBENMORGEN, in order to correct aberrations that arise on account of the passage through media with different refractive indices of radiation to be detected and/or radiation for illuminating the specimen.

Regarding claim 7, Truong as set forth in claim 1 above further teaches a sample holder having a first side configured to support the sample and a second side opposite the first side, wherein the illumination objective (320) and the collection objective (330) are positioned below the second side (as shown in FIG. 3C above).
Truong teaches all limitations shown at least in FIG. 3C except for explicit teaching of a sample holder having a first side and a second side. However, in a related field of endeavor SIEBENMORGEN teaches a specimen holder 7 holding a specimen 5 (sample) is held on the specimen stage 11 (as shown in FIG. 2, paragraphs 49 & 54).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Truong such that a specimen holder having a first surface and a second surface as taught by SIEBENMORGEN, in order to support a sample.

Regarding claim 9, Truong as set forth in claims 1 and 7 above further teaches an apparatus comprising: a sample holder comprising a first surface and a second surface opposite the first surface, wherein the first surface is configured to support a sample (as shown in FIG. 3C above); an illumination objective (320) configured to direct an illumination light sheet towards the sample at an angle which is non-orthogonal to the first surface of the sample holder; and a collection objective (330) configured to collect light along a collection axis which is approximately orthogonal to the first surface (i.e., the optical geometry shown in FIG. 3C can be adjusted to arrange the two objective lenses 320, 330 at an angle theta θ that is less than 90°. In another implementation, the optical geometry can be adjusted to include a miniature prism to turn the illumination light 321 by an angle of 90° in order to arrange the illumination light path and detection light path orthogonally to each other, see paragraph 45).
Truong teaches all limitations shown at least in FIG. 3C except for explicit teaching of a sample holder having a first side and a second side. However, in a related field of endeavor SIEBENMORGEN teaches a specimen holder 7 holding a specimen 5 (sample) is held on the specimen stage 11 (as shown in FIG. 2, paragraphs 49 & 54).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Truong such that a specimen holder having a first surface and a second surface as taught by SIEBENMORGEN, in order to support a sample.

Regarding claim 10, Truong as set forth in claim 9 above further teaches the illumination objective (320) and the collection objective (330) are positioned below the second surface  (as shown in FIG. 3C-3E).

Regarding claim 11, Truong as set forth in claim 9 above further teaches a second collection objective configured to collect light along a second collection axis which is approximately orthogonal to the illumination light sheet  (e.g., the optical geometry can be adjusted to include a miniature prism (as a second collection objective) to turn the illumination light 321 by an angle of 90° in order to arrange the illumination light path and detection light path orthogonally to each other, see paragraph 45).

Regarding claim 12, Truong as set forth in claim 9 above further teaches the collection axis forms an acute angle with the illumination light sheet (as shown in FIG. 3C above).

Regarding claim 13, Truong as set forth in claim 12 above further teaches the acute angle is between about 40º and 70º (as shown in FIG. 3C above).

Regarding claim 14, Truong fails to teach an immersion chamber positioned between the illumination objective and the second surface of the sample holder, wherein the immersion chamber is configured to hold an immersion fluid, and wherein the illumination light sheet passes through the immersion fluid before reaching the sample.
However, in a related field of endeavor SIEBENMORGEN teaches the meniscus lens 10.1 assists the transition of the illumination radiation BS from air into an immersion medium 18 and into the medium 8 (into the sample 5) and the transition of the detection radiation DS from the medium 8 into the immersion medium 18 and into the air (see paragraph 48, FIG. 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Truong such that an illumination radiation from air into an immersion medium and into the sample as taught by SIEBENMORGEN, in order to correct aberrations from illuminating the specimen.

Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art does not teach, or renders obvious, regarding a third objective lens configured to receive light from the collection objective and generate a remote image; and a fourth objective lens configured to image the remote image at an angle based on the non-orthogonal angle between the illumination axis and the collection axis.
Regarding claim 8, the prior art does not teach, or renders obvious, regarding the collection objective has a depth of focus for a given field of view, and wherein the illumination axis is oriented so that it does not stay within the depth of focus of the collection objective.

Allowable Subject Matter
	Claims 15-36 are allowed.
	The following is an examiner's statement of reasons for allowance: The prior art Truong or SIEBENMORGEN listed here taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 15 and 23, for example:
	Claim 15 relates to a third objective lens configured to receive light from a sample in a second operational mode, the third objective lens having a third optical axis which is approximately orthogonal to a first optical axis of a first objective lens; and a second objective lens having a second optical axis which is non-orthogonal to the first optical axis.
	Claim 23 relates to an open top light sheet (OTLS) microscope having a second collection objective to receive light from an imaging plane of a sample along a second collection axis, an illumination axis and the second collection axis are approximately orthogonal to each other; and the illumination axis and a first collection axis are non-orthogonal to each other.
	Claim 30 relates to a collection objective configured to receive light from an focal plane of the sample along a collection axis, wherein the illumination axis and the collection axis are non-orthogonal to each other, wherein the collection objective has a depth of focus for a given field of view, and wherein the illumination axis is oriented so that it does not stay within the depth of focus of the collection objective.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

	Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
October 14, 2022